DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: amended claim 1-2, 4-6, 13, 20; cancelled claim 19; the rest is unchanged.

Response to Arguments
Applicant’s arguments, have been fully considered and are not persuasive.  Applicant argues in pg.12-13 of the remarks that the prior arts do not teach the limitation of claim 2. The scopes of claims 1 & 2 have changed because of the amendments. In its present state claim 2 being an apparatus that does not recite any structure that further limits claim 1, therefore, the claim is rejected on the same basis as claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 10-11, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Petrick (US 2005/0121616 A1; pub. Jun. 9, 2005) in view of Okumura (US 10, 070,091 B2; pub. Sep.4, 2018).
Regarding claim 1, Petrick discloses: a pixel array in which a plurality of pixels are arranged to form a plurality of rows and a plurality of columns (fig.3 pixels 122 & 124 are arrayed) and a readout circuit (fig.1 item 30) configured to read out signals from the pixel array via a plurality of signal lines, and a driving circuit configured to drive the pixel array (fig.3 item 121);  each pixel including a conversion element (fig.2 item 58) configured to convert radiation into a signal and a switch (fig.2 item 56). Petrick is silent about: the switch including a control terminal, a first primary terminal electrically connected to the conversion element, and a second primary terminal electrically connected to one of the plurality of signal lines; the pixel array including a plurality of pixel groups each including at least a first pixel, a second pixel arranged adjacent to the first pixel in a row direction, a third pixel arranged adjacent to the first pixel group in a column direction, and a fourth pixel arranged adjacent to the second pixel 
In similar field of endeavor, Okumura discloses: the switch (fig.16 item the transistor connected to the diode 400 (4,1)) including a control terminal, a first primary terminal electrically connected to the conversion element (fig.16 item the transistor connected to the diode 400 (4,1)), and a second primary terminal electrically connected to one of the plurality of signal lines, the pixel array including a plurality of pixel groups each including at least a first pixel (fig.7 item 200 (2,1)), a second pixel (fig.7 item 200 (2,2)) arranged adjacent to the first pixel in a row direction, a third pixel (fig.7 item 200 (1,1)) arranged adjacent to the first pixel group in a column direction, and a fourth pixel (fig.7 item 200 (1,2)) arranged adjacent to the second pixel group in the column direction, the control terminals of the switches of the first, second, third and fourth pixels of one pixel group being electrically connected to a plurality of different driving lines (fig.7 pixel 200 (2,1); pixel 200 (2,2), pixel 200 (1,1), pixel 200 (1,2), are all connected to different driving lines 204 (1,4), 204 (1,3), 204 (1,4), 204 (1,2), 204 (1,1)), and the second primary terminals of the switches of the first, second, third and fourth pixels of the one (fig.7 pixel 200 (2,1); pixel 200 (2,2), pixel 200 (1,1), pixel 200 (1,2), are all connected to the same line 203-1)), and signals of the first pixel group are read out via the first signal line, and the second primary terminals of the switches of the first, second, third and fourth pixels of the second pixel group are commonly electrically connected to the second signal line, and signals of the second pixel group are read out via the second signal line (fig.7 & fig..15 show that the dive lines can connect pixels that are next to each other or every other pixel, every group of 4 pixels share the same readout line same as fig2 of claimed invention, therefore, one of ordinary skill can select the group of pixel to drive with the horizontal drive lines as shown in fig.7 & fig.15 and read from them, col.9 L9-15), and signals of the second pixel group are read out via the second signal line and the driving circuit supplies driving signals whose active periods overlap each other to the control terminals of the switches of pixels of each pixel group via the plurality of different driving lines (fig.7 items 204 (1,1), 204 (1,2), 204 (1,3), 204 (1,4)) motivated by the benefits for high processing speed of pixels information (Okumura col.8 L43-44).
In light of the benefits for high processing speed of pixels information as taught by Okumura, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Petrick with the teachings of Okumura.
Regarding claim 2, in a first mode the driving circuit supplies driving signals having different active periods to the control terminals of the switches of pixels of each pixel group via the plurality of different driving lines, and in a second mode the driving circuit supplies driving signals whose active periods overlap each other to the control terminals of the switches of pixels of each, pixel, group via the (the claim is an apparatus claim that does not recite any structure that further limits claim 1, the claim is therefore rejected on the same basis as claim 1).
Regarding claim 3, Petrick discloses: the plurality of pixel groups are arranged in a matrix pattern (fig.2) motivated by the benefits for high processing speed of pixels information (Okumura col.8 L43-44).
Regarding claim 5, Okumura discloses: the plurality of different driving lines are arranged such that one driving line (204 (1,4), 204 (1,3), 204 (1,2), 204 (1,1)) is assigned to each row motivated by the benefits for high processing speed of pixels information (Okumura col.8 L43-44).
Regarding claim 6, Okumura discloses: the plurality of different driving lines are arranged such that one driving line (203-1, 203-2, 203-3, 203-4) is assigned to each column motivated by the benefits for high processing speed of pixels information (Okumura col.8 L43-44).
Regarding claim 10, the combined references are silent about:  the switch comprises a TFT (Thin-Film Transistor). However, it is known to use a TFT (Thin-Film Transistor) as a switch.
Regarding claim 11, Petrick discloses: signals are simultaneously read out from the first pixel group and the second pixel group (para. [0041], [0047]).
Regarding claim 13, in a first: the pixel array includes a plurality of pixel groups each, including pixels arrayed to form at least a 2 row x 2 column pattern (fig.9) the driving circuit supplies driving signals to the switches of the respective pixels of each pixel group via a plurality of different driving lines, with a signal being read out by one of the plurality of signal lines, the plurality of signal lines includes a first signal line and a second signal line, and the plurality of pixel groups includes a first pixel group and a second pixel group (rejected on the basis as claim 1), in the first mode the driving circuit supplies the driving signals having different active periods to the respective switches of the respective pixels of each pixel group via the plurality of different driving lines, thereby reading out signals from the first pixel group via the first signal line and reading out signals from the second pixel group via the second signal line, and in the second mode the driving circuit supplies the driving signals whose active periods overlap each other to the switches of the respective pixels of each pixel group via the plurality of (this is part recites no structure that further limits claim 1, therefore, this part is rejected on the same basis as claim 1).
Regarding claim 17, Petrick discloses: signals are simultaneously read out from the first pixel groups and the second pixel group (para. [0041], [0047]).
Regarding claim 18, Petrick discloses: a radiation imaging apparatus defined in claim 1 (fig.1); a radiation source (fig.1 item 14); and a computer (fig.1 item 25) configured to control the radiation imaging apparatus.
Regarding claim 20, Petrick disclose: a method of driving a radiation imaging apparatus including a pixel array in which a plurality of pixels are arranged to form a plurality of rows and a plurality of columns (fig.3 pixels 122 & 124 are arrayed), a plurality of signal lines (fig.1 item 31), a readout circuit (fig.1 item 30) configured to read out signals from the pixel array via the plurality of signal lines, and a driving circuit (fig.1 item 28) configured to drive the pixel array, each pixel including a conversion element (fig.2 item 58) configured to convert radiation into a signal and a switch (fig.2 item 56). Petrick are silent about: the switch including a control terminal, a first primary terminal electrically connected to the conversion element and a second primary terminal electrically connected to one of the plurality of signal lines the pixel array including a plurality of pixel groups each including at least a first pixel a second pixel arranged adjacent to the first pixel in a row direction, a third pixel arranged adjacent to the first pixel group in a column direction, and a fourth pixel arranged adjacent to the second pixel group in the column direction the control terminals of the switches of the first, second, third and fourth pixels of one pixel group being electrically connected to a plurality of different driving lines driven by driving circuit, and the second primary terminals of the switches of the first second, third and fourth pixels of the one pixel group being commonly electrically connected to one of the plurality of signal lines the plurality of signal lines including a first signal line and a second signal line arranged adjacent to the first signal line in the row direction the plurality of pixel groups including a first pixel group and a second pixel group arranged adjacent to the first pixel group in the column direction, wherein the second primary 
In similar field of endeavor, Okumura discloses: the switch (fig.16 item the transistor connected to the diode 400 (4,1)) including a control terminal (fig.16 the gate), a first primary terminal electrically connected to the conversion element (fig.16 item the transistor connected to the diode 400 (4,1)) and a second primary terminal electrically connected to one of the plurality of signal lines the pixel array including a plurality of pixel groups each including at least a first pixel (fig.7 item 200 (2,1)) a second pixel (fig.7 item 200 (2,2)) arranged adjacent to the first pixel in a row direction, a third pixel (fig.7 item 200 (1,1)) arranged adjacent to the first pixel group in a column direction, and a fourth pixel (fig.7 item 200 (1,2)) arranged adjacent to the second pixel group in the column direction the control terminals of the switches of the first, second, third and fourth pixels of one pixel group being electrically connected to a plurality of different driving lines driven by driving circuit (fig.7 pixel 200 (2,1); pixel 200 (2,2), pixel 200 (1,1), pixel 200 (1,2), are all connected to different driving lines 204 (1,4), 204 (1,3), 204 (1,4), 204 (1,2), 204 (1,1)), and the second primary terminals of the switches of the first second, third and fourth pixels of the one pixel group being commonly electrically connected to one of the plurality of (fig.7 pixel 200 (2,1); pixel 200 (2,2), pixel 200 (1,1), pixel 200 (1,2), are all connected to the same line 203-1)), wherein the second primary terminals of the switches of the first, second, third and fourth pixels of the first pixel group are commonly electrically connected to the first signal line, and signals of the first pixel group are read out via the first signal line, and the second primary terminals of the switches of the first, second, third and fourth pixels of the second pixel group are commonly electrically connected to the second signal line, and signals of the second pixel group are read out via the second signal line (in fig.7 items 203-1, 203-2, 203-3, 203-4 are read lines and each is connected to different group of 4 pixels), the method comprising a first mode of the first pixel group via the first signal line and reading out signals from the second pixel group via the second signal line reading out signals from the first pixel group via the first signal line and reading out signals from the second pixel group via the second signal line by supplying, driving signals having different active periods to the respective switches of the respective pixels of each pixel group via the plurality of driving lines, and a second mode of reading out signals from the first pixel group via the first signal line and reading out signals from the second pixel group via the second signal line by supplying driving signals whose active periods overlap each other to the switches of the respective pixels of each pixel group via the plurality of driving lines (fig.7 & fig..15 show that the dive lines can connect pixels that are next to each other or every other pixel, every group of 4 pixels share the same readout line same as fig2 of claimed invention, therefore, one of ordinary skill can select the group of pixel to drive with the horizontal drive lines as shown in fig.7 & fig.15 and read from them, col.9 L9-15) motivated by the benefits for high processing speed of pixels information (Okumura col.8 L43-44).
In light of the benefits for high processing speed of pixels information as taught by Okumura, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Petrick with the teachings of Okumura.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Petrick (US 2005/0121616 A1; pub. Jun. 9, 2005) in view of Okumura (US 10, 070,091 B2; pub. Sep.4, 2018) and further in view of Kimura (US 2017/0295336 A1; pub. Oct. 12, 2017).
Regarding claim 4, the combined references are silent about: the plurality of different driving lines are arranged such that at least two driving lines are assigned to each row.
In similar field of endeavor, Kimura disclose: the plurality of different driving lines (fig.4 DL) are arranged such that at least two driving lines are assigned to each row motivated by the benefits for improved detection speed (Kimura para. [0005]).
In light of the benefits for improved detection speed as taught by Kimura, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have the driving lines of Kimura in the detector of Petrick and Okumura.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Petrick (US 2005/0121616 A1; pub. Jun. 9, 2005) in view of Okumura (US 10, 070,091 B2; pub. Sep.4, 2018) and further in view of Matsuda et al. (US 2011/0080492 A1; pub. Apr. 7, 2011).
Regarding claim 7, the combined references are silent about: the plurality of pixel groups include a plurality of first pixel groups connected to the first signal line and a plurality of second pixel groups, each arranged adjacent to at least one of the plurality of first pixel groups in the column direction and connected to the second signal line, and the plurality of first pixel groups and the plurality of second pixel groups are alternately arranged in the column direction.
In similar field of endeavor, Matsuda et al. disclose: the plurality of pixel groups (fig.2 items 100_b & 100_d) include a plurality of first pixel groups connected to the first signal line (fig.2 item 100_6 even) and a plurality of second pixel groups (fig.2 items 100_a & 100_c), each arranged adjacent to at least one of the plurality of first pixel groups in the column direction and connected to the second signal line (fig.2 item 100_6 odd), and the plurality of first pixel groups and the plurality of Matsuda et al. para. [0028]).
In light of the benefits for improved S/N ratio as taught by Matsuda et al., it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have the pixel arrangement and routing of Matsuda et al. in the detector of Petrick and Okumura.

Claims 8-9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Petrick (US 2005/0121616 A1; pub. Jun. 9, 2005) in view of Okumura (US 10, 070,091 B2; pub. Sep.4, 2018) and further in view of Wang (US 9,148,605 B1; Sep. 29, 2015).
Regarding claim 8, the combined references are silent about: the plurality of pixel groups include a plurality of first pixel groups connected to the first signal line and a plurality of second pixel groups arranged adjacent to the first pixel groups in the column direction and connected to the second signal line, and each first pixel group is formed from a plurality of first sub-pixel groups each including pixels arrayed to form at least a 2 row x 2 column pattern, each second pixel group being formed from a plurality of second sub-pixel groups each including pixels arrayed to form at least a 2 row x 2 column pattern.
In similar field of endeavor, Wang discloses: the plurality of pixel groups (fig.1 item 100) include a plurality of first pixel groups (fig.1 items 1001,1 & 1003,1) connected to the first signal line (fig.1 item BLA) and a plurality of second pixel groups (fig.1 items 1002,1 & 1004,1) arranged adjacent to the first pixel groups in the column direction and connected to the second signal line (fig.1 item BLB), and each first pixel group is formed from a plurality of first sub-pixel groups each including pixels arrayed to form at least a 2 row x 2 column pattern (col.6 L48-50), each second pixel group being formed from a plurality of second sub-pixel groups each including pixels arrayed to form at least a 2 row x 2 column pattern (col.6 L48-50) motivated by the benefits improved S/N ratio (Wang
In light of the benefits for improved S/N ratio as taught by Wang, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have the pixel arrangement of Wang in the detector of Petrick and Okumura.
Regarding claim 9, Wang discloses: each pixel group (fig.1 item 100) can comprise at least two sub-pixels (col.6 L48-50) motivated by the benefits improved S/N ratio (Wang col.1 L26-28). Therefore, it would have been obvious to one of ordinary skill in the art to have the plurality of first subpixel groups forming the first pixel group are arranged linearly along the column direction, and the plurality of second sub-pixel groups forming the second pixel group are arranged linearly along the column direction.
Regarding claim 12, a third pixel group adjacent to the first pixel group in the row direction, the third pixel group being formed from a plurality of third sub-pixel groups, each third sub-pixel group including pixels arrayed to form at least a 2 row x 2 column pattern, and signals being simultaneously read out from the first pixel group and the third pixel group (claim rejected under the same ground as claim 8).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Petrick (US 2005/0121616 Al; pub. Jun. 9, 2005) in view of Okumura (US 10, 070,091 B2; pub. Sep.4, 2018) and further in view of Matsuda et al. (US 2011/0080492 Al; pub. Apr. 7, 2011).
Regarding claim 14, the combined references are silent about: the plurality of pixel groups include a plurality of first pixel groups connected to the first signal line and a plurality of second pixel groups arranged adjacent to the first pixel group in a column direction and connected to the second signal line, and the plurality of first pixel groups and the plurality of second pixel groups are alternately arranged in the column direction.
  In similar field of endeavor, Matsuda et al. disclose: the plurality of pixel groups (fig.2 items 100_b & 100_d) include a plurality of first pixel groups connected to the first signal line (fig.2 item 100_6 even) and a plurality of second pixel groups (fig.2 items 100_a & 100_c), each arranged adjacent to at least one of the plurality of first pixel groups in the column direction and connected to (fig.2 item 100_6 odd), and the plurality of first pixel groups and the plurality of second pixel groups are alternately arranged in the column direction motivated by the benefits for improved S/N ratio (Matsuda et al. para. [0028]).
 In light of the benefits for improved S/N ratio as taught by Matsuda et al., it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have the pixel arrangement and routing of Matsuda et al. in the combined detector of Petrick, Okumura. 
  Regarding claim 15, Matsuda et al. disclose: the plurality of first pixel groups (fig.2 items 100_b & 100_d) and the plurality of second pixel groups (fig.2 items 100_a & 100_c) are linearly arranged in the column direction motivated by the benefits for improved S/N ratio (Matsuda et al. para. [0028]).
 Regarding claim 16, Matsuda et al. disclose: the plurality of first pixel groups and the plurality of second pixel groups are arranged in a staggered pattern in the column direction (fig.2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID P PORTA/
Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

/MAMADOU FAYE/Examiner, Art Unit 2884